DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record found are Wang et al. (US Pub. No. 2018/0232583 A1) and Berliner et al. (US Pub. No. 2010/0034457 A1). These references disclose some but not all of the limitations of the indpendent claims as follows:
Regarding claim 1, a method, comprising: 
projecting and accumulating three-dimensional (3D) point data from a blob onto a plane; (See Wang ¶52, “For example, bounding box generating component 124 can project the point cloud points corresponding to a given object cluster onto a two-dimensional plane (e.g., an x, y plane by ignoring height associated with the object cluster).”)
constructing a histogram of the 3D point data; identifying a center of mass of the blob based on histogram data; (See Berliner ¶73, “Returning once again to FIG. 5, processor 24 optionally determines the "center of mass" of each region of the body, at a center finding step 84.  The center of mass of a region in this context refers to a representative depth of that region.  For this purpose, for example, the processor may create a histogram of the depth values within the region, and set the depth value with the highest frequency (or an average of two or more values with the highest frequencies) to be the center of mass of the region.”)

obtaining height data for the 3D point data; (See Wang ¶52, “Additionally, 
bounding box generating component 124 can assign a maximum height of the points to be a height of the box, as it is assumed the vehicle object is located on the ground.”)
and calculating dimensions for a bounding box to surround the blob based on the shape and the height data. (See Wang ¶52, “The bounding box, for example, can provide a shape of the parking space, from which a location, size, orientation … and/or the like, of the parking space can be determined.”)

Regarding indpendent claims 7 and 13, these claims are allowed since they contain limitations that are similar to allowed claim 1.

Regarding claims 1-6, 8-12, and 14-18, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.